Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-15 of U.S. Patent No. 11,158,290.
Pending claims 
Patent claims 
1. An electronic device comprising:
at least one display;
at least one processor; and
at least one memory, wherein the at least one memory stores instructions configured to, when executed, enable the at least one processor to:
obtain, through a first display area of the at least one display activated while the at least one display is folded, an input to select a plurality of applications to be executed and displayed when the at least one display is unfolded, detect an unfolding of the at least one display, based on the detection of the unfolding, split a second display area of the at least one display activated while the at least one display is unfolded to correspond to a number of the plurality of applications, and
execute the plurality of applications and display the plurality of applications on the split second display area.
1. An electronic device comprising: at least one display; at least one processor; and at least one memory, wherein the at least one memory stores instructions configured to, when executed, enable the at least one processor to: based on the at least one display being folded, display, in a first display area of the at least one display, a plurality of application execution objects, while displaying the plurality of application execution objects in the first display area and the at least one display is folded, obtain an input selecting a plurality of applications among the plurality of application execution objects, after obtaining the input, detect an unfolding of the at least one display, and in response to the detecting of the unfolding of the at least one display, split a second display area of the at least one display into a number of regions corresponding to a number of the plurality of applications selected via the input, and display an execution screen of each of the plurality of applications in the number of regions, respectively, of the split second display area, and wherein the at least one display includes a flexible display.

12. A method of controlling an electronic device, the method comprising: obtaining, through a first display area of at least one display of the electronic device activated while the at least one display is folded, an input to select a plurality of applications to be executed and displayed when the at least one display is unfolded; detecting an unfolding of the at least one display; based on the detection of the unfolding, splitting a second display area of the at least one display activated while the at least one display is unfolded to correspond to a number of the plurality of applications; and executing the plurality of applications and displaying the plurality of applications on the split second display area.
13. A method of controlling an electronic device, the method comprising: based on at least one display of the electronic device being folded, displaying, in a first display area of the at least one display, a plurality of application execution objects, while displaying the plurality of application execution objects in the first display area and the at least one display is folded, obtaining an input selecting a plurality of applications among the plurality of application execution objects; after obtaining the input, detecting an unfolding of the at least one display; and in response to the detecting of the unfolding of the at least one display, splitting a second display area of the at least one display into a number of regions corresponding to a number of the plurality of applications selected via the input, and displaying an execution screen of each of the plurality of applications in the number of regions, respectively, of the split second display area, wherein the at least one display includes a flexible display.

As can be seen above, differences (bold portions) between pending independent claims 1, 13 and patent independent claims 1, 12 are minimal. Thus, the pending independent claim has been modified to become broader than the patent independent claim by removing the features “a number of regions corresponding to a number of the plurality of applications selected via the input and a flexible display” from the pending independent claim. The motivation for doing so would protect the pending claims as broad as possible in order to have more products in the industrial applicability.
In regards to the pending dependent claim(s) 2-10, and 13-15, these limitations are not patentably distinct from the patent dependent claim(s) 2-11 and 14-15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0293383 (cited in IDS) in view of Eim et al. US 2016/0147362.
Regarding claim 1, Lee teaches an electronic device (a portable device 100, see ¶61, Fig 6) comprising: at least one display (the portable device has two display displays, see Fig 4B)
at least one processor (the processor is within a computer system. See ¶82); and at least one memory, wherein the at least one memory (ROMs and RAMs. See ¶82) stores instructions configured to, when executed, enable the at least one processor to:
obtain, through a first display area of the at least one display activated while the at least one display is folded (see ¶56 and Fig 4B) an input to select a plurality of applications to be executed and displayed when the at least one display is unfolded (see ¶56 and Fig 4B)
detect an unfolding of the at least one display, based on the detection of the unfolding, split a second display area of the at least one display activated while the at least one display is unfolded to correspond to a number of the plurality of applications (see ¶56 and Fig 4B), 
execute the plurality of applications and display the plurality of applications on the second display area (see ¶56 and Fig 4B).
Lee does not disclose  at least one processor and a memory, wherein the memory stores instructions configured to, when executed, enable the at least one processor.
Eim teaches an electronic device (a mobile terminal 100 is an electronic device, see ¶242, first line) comprising: a display (1600, see Fig 16), at least part of the display being folded (Fig 16); at least one processor (The processor includes the controller 180 of the mobile terminal. See ¶375); and at least one memory, wherein the at least one memory stores instructions to, when executed, enable the at least one processor to (The memory 170 is typically implemented to store data to support various functions or features of the mobile terminal 100. For instance, the memory 170 may be configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100. See ¶71. The memory 170 can store programs to support operations of the controller 180 and store input/output data (for example, phonebook, messages, still images, videos, etc.). The memory 170 may store data related to various patterns of vibrations and audio which are output in response to touch inputs on the touch screen. See ¶113): 
touch and select one of icons (1022) corresponding to an application being output to the first portion (A), and then apply a drag input (1040) to one region of the second portion (B) to which a home screen page is output, as shown in FIG. 10A. See ¶274, Fig 10B.  The display unit 151 is generally configured to output information processed in the mobile terminal 100. For example, the display unit 151 may display execution screen information of an application program executing at the mobile terminal 100 or user interface (UI) and graphic user interface (GUI) information in response to the execution screen information. See ¶102.
It would have been obvious before the effective filing date of the invention was made to a person having ordinary skill in the art to have the teaching of Eim to modify Lee. The motivation for doing so would improve to meet user's needs desiring more new and various types of designs which is foldable or bendable at least partially has been highlighted. Eim ¶9. 

Regarding claim 2, Lee teaches the electronic device of claim 1, wherein the at least one display includes a first display and a second display, the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display (Lee ¶56 and Fig 4B);
and wherein the instructions are further configured to enable the at least one processor to determine an area, to display the plurality of applications, among a display area of the first display when the first display is unfolded, based on an order in which an application execution object among the plurality of application execution objects displayed on the second display is selected. (Lee ¶56 and Fig 4B).
Eim teaches the memory 170 is typically implemented to store data to support various functions or features of the mobile terminal 100. For instance, the memory 170 configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100. See ¶71. The memory 170 can store programs to support operations of the controller 180 and store input/output data (for example, phonebook, messages, still images, videos, etc.). The memory 170 stores data related to various patterns of vibrations and audio which are output in response to touch inputs on the touch screen. See Eim ¶113).
The motivation is applied the same above.

Regarding claim 3, Lee teaches wherein the at least one display includes a first display and a second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display, and wherein the instructions are further configured to enable the at least one processor to determine an area, to display the plurality of applications, among a display area of the first display when the first display is unfolded, based on a time when an application execution object among the plurality of application execution objects displayed on the second display is touched. (See Lee ¶67). Eim teaches the memory 170 is typically implemented to store data to support various functions or features of the mobile terminal 100. For instance, the memory 170 configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100. See ¶71. The memory 170 can store programs to support operations of the controller 180 and store input/output data (for example, phonebook, messages, still images, videos, etc.). The memory 170 stores data related to various patterns of vibrations and audio which are output in response to touch inputs on the touch screen. See Eim ¶113).
The motivation is applied the same above.
Regarding claim 4, Lee teaches the electronic device of claim 1, wherein the at least one display includes a first display and a second display, the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display, and wherein the instructions are further configured to enable the at least one processor to deactivate the second display upon detecting a switch of the first display from the folded state to the unfolded state. (See Lee ¶56 and Fig 4B).
Eim teaches the memory 170 is typically implemented to store data to support various functions or features of the mobile terminal 100. For instance, the memory 170 configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100. See ¶71. The memory 170 can store programs to support operations of the controller 180 and store input/output data (for example, phonebook, messages, still images, videos, etc.). The memory 170 stores data related to various patterns of vibrations and audio which are output in response to touch inputs on the touch screen. See Eim ¶113).
The motivation is applied the same above.

Regarding claim 5, Eim teaches the electronic device of claim 1, wherein the at least one display includes a first display and a second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display, and wherein the instructions are further configured to enable the at least one processor to determine a form in which a display area of the first display is split, based on a touch-and-drag input on the second display (See Eim ¶98). Eim teaches the memory 170 is typically implemented to store data to support various functions or features of the mobile terminal 100. For instance, the memory 170 configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100. See Eim ¶71. The motivation is applied the same above.

Regarding claim 6, the electronic device of claim 1, wherein the instructions are further configured to enable the at least one processor to: obtain a first input to select a plurality of application execution objects in a first state in which at least part of the at least one display is folded, obtain a second input to request to execute and display the plurality of applications, corresponding to the plurality of selected application execution objects, on the at least one display, detect a switch from the first state to a second state in which the at least one display is unfolded, split the second display area of the at least one display to correspond to the number of the plurality of selected application execution objects, according to detecting the switch to the second state, and execute and display the plurality of applications on the split second display area. (Lee ¶56 and Fig 4B).
Eim teaches the memory 170 is typically implemented to store data to support various functions or features of the mobile terminal 100. For instance, the memory 170 configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100. See ¶71. The memory 170 can store programs to support operations of the controller 180 and store input/output data (for example, phonebook, messages, still images, videos, etc.). The memory 170 stores data related to various patterns of vibrations and audio which are output in response to touch inputs on the touch screen. See Eim ¶113).
The motivation is applied the same above.

Independent claim 12. A method of controlling an electronic device, the method comprising: obtaining, through a first display area of at least one display of the electronic device activated while the at least one display is folded, an input to select a plurality of applications to be executed and displayed when the at least one display is unfolded; detecting an unfolding of the at least one display; based on the detection of the unfolding, splitting a second display area of the at least one display activated while the at least one display is unfolded to correspond to a number of the plurality of applications; and executing the plurality of applications and displaying the plurality of applications on the split second display area.
(In regards to claim 12, a method claim 12 is associated with an apparatus claim 1 having similar limitations, and therefore the claim will be rejected using the same rationale).

Claim 13. The method of claim 12, wherein the at least one display includes a first display and a second display, the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display, and wherein the method further comprises determining an area, to display the plurality of applications, among a display area of the first display when the first display is unfolded, based on an order in which an application execution object among the plurality of application execution objects displayed on the second display is selected.
(In regards to claim 13, a method claim 13 is associated with an apparatus claim 2 having similar limitations, and therefore the claim will be rejected using the same rationale).

Regarding claim 14. The method of claim 12, wherein the at least one display includes a first display and a second display, the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display, and wherein the method further comprises determining an area, to display the plurality of applications, among a display area of the first display when the first display is unfolded, based on a time when an application execution object among the plurality of application execution objects displayed on the second display is touched.
(In regards to claim 14, a method claim 14 is associated with an apparatus claim 3 having similar limitations, and therefore the claim will be rejected using the same rationale).
Regarding claim 15. The method of claim 12, wherein the at least one display includes a first display and a second display, the second display displaying a plurality of application execution objects for executing the plurality of applications in a folded state of the first display, and wherein the method further comprises determining a form in which a display area of the first display is split, based on a touch-and-drag input on the second display.
(In regards to claim 15, a method claim 15 is associated with an apparatus claim 5 having similar limitations, and therefore the claim will be rejected using the same rationale).

Regarding claim 16, Lee teaches an electronic device (a portable device 100, see ¶61, Fig 6) comprising: a display at least part of the display being folded (the portable device has a display displays objects in a fold state, see Fig 4B, and ¶56); at least one processor (the processor is within a computer system. See ¶82); and at least one memory (¶82), wherein the at least one memory  (ROMs, RAMs. See ¶82) stores instructions to, when executed, enable the at least one processor to (see ¶82): 
obtain an input to select a plurality of applications, in a folded state of the display (See Lee ¶56 and Fig 4B)
store data related to the plurality of applications in a frame buffer included in the at least one memory, based on the input, in the folded state of the display (see Lee ¶82), 
obtain an event in which the display switches from the folded state to an unfolded state (See Lee ¶56, and Fig 4B);
display the data stored in the frame buffer, related to the plurality of applications, through the display, based on obtaining the event (See Lee ¶56 and Fig 4B).
Lee does not teach store data related to the plurality of applications in a frame buffer included in the at least one memory, based on the input, in the folded state of the display, display the data stored in the frame buffer, related to the plurality of applications, through the display.
Eim teaches an electronic device (a mobile terminal 100 is an electronic device, see ¶242, first line) comprising: a display (1600, see Fig 16), at least part of the display being folded (Fig 16); at least one processor (The processor includes the controller 180 of the mobile terminal. See ¶375); and at least one memory, wherein the at least one memory stores instructions to, when executed, enable the at least one processor to (The memory 170 is typically implemented to store data to support various functions or features of the mobile terminal 100. For instance, the memory 170 may be configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100. See ¶71. The memory 170 can store programs to support operations of the controller 180 and store input/output data (for example, phonebook, messages, still images, videos, etc.). The memory 170 may store data related to various patterns of vibrations and audio which are output in response to touch inputs on the touch screen. See ¶113): 
touch and select one of icons (1022) corresponding to an application being output to the first portion (A), and then apply a drag input (1040) to one region of the second portion (B) to which a home screen page is output, as shown in FIG. 10A. See ¶274, Fig 10B.  The display unit 151 is generally configured to output information processed in the mobile terminal 100. For example, the display unit 151 may display execution screen information of an application program executing at the mobile terminal 100 or user interface (UI) and graphic user interface (GUI) information in response to the execution screen information. See ¶102.
It would have been obvious before the effective filing date of the invention was made to a person having ordinary skill in the art to have the teaching of Eim to modify Lee. The motivation for doing so would improve to meet user's needs desiring more new and various types of designs which is foldable or bendable at least partially has been highlighted. Eim ¶9. 

Regarding claim 17. Lee teaches the electronic device of claim 16, wherein the instructions are configured to enable the at least processor to: select the plurality of applications based on at least one of an order of the input to select the plurality of applications, a strength of the input, a direction of the input, or duration of the input. (Lee ¶56 and Fig 4B).

Regarding claim 19. Lee teaches the electronic device of claim 16, wherein the data obtained related to the plurality of applications is displayed on at least a portion of a display area of the display split to correspond to a number of the plurality of applications (Lee ¶54 and Fig 4B).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Eim as applied to claim 16 above, and further in view of Lee et al. US 2017/0293383 hereinafter Lee ‘383.
Regarding claim 18, Lee and Eim do not teach an attribute of the plurality of applications includes at least one of a number of the plurality of applications, a type of the plurality of applications, or a display history of the plurality of applications.
Lee ‘383 teaches the menu interface may correspond to a history menu interface. In this case, the portable device 100 can display an application based on a control input inputted on the history menu interface. See Lee ‘383 ¶65.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Lee ‘383 in the method of Lee and Eim. The motivation for doing so would improve a multi-tasking interface. Lee ‘383  ¶50.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 7, 2022